SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated March 11, 2015 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications reports fourth quarter and annual 2014 results PARTNER COMMUNICATIONS REPORTS FOURTH QUARTER AND ANNUAL 2014 RESULTS1 POST-PAID SUBSCRIBER BASE REMAINED STABLE IN 2014 OPERATING EXPENSES DECLINED BY NIS ADDITIONAL NET DEBT REDUCTION OF NIS 0.4 BILLION IN 2014 2014 Annual Highlights (compared with 2013) · Total Revenues: NIS 4,400 million (US$ 1,131 million), a decrease of 3% · Service Revenues: NIS 3,408 million (US$ 876 million), a decrease of 10% · Equipment Revenues: NIS 992 million (US$ 255 million), an increase of 35% · Operating Expenses (OPEX)2including cost of equipment sold: NIS 3,354 million (US$862million), a decrease of 4% · Operating Expenses (OPEX)2: NIS 2,590 million (US $666 million), a decrease of 7% · Adjusted EBITDA3: NIS 1,096 million (US$ 282 million), a decrease of 2% · Adjusted EBITDA Margin: 25% of total revenues, similar to 2013 · Profit for the Year: NIS 162 million (US$ 42 million), an increase of 20% · Net Debt4: NIS 2,612 million (US$ 672 million), a decrease of NIS 388 million · Free Cash Flow(before interest)5: NIS 520 million (US$ 134 million), a decrease of 50% · Cellular ARPU: NIS 75 (US$ 19), a decrease of 10% · Cellular Subscriber Base: approximately 2.84 million at year-end, a decrease of 4% Q4 2014 Highlights (compared with Q4 2013) · Total Revenues: NIS 1,108 million (US$ 285 million), a decrease of 2% · Service Revenues: NIS 808 million (US$ 208 million), a decrease of 12% · Equipment Revenues: NIS 300 million (US$ 77 million), an increase of 46% · Operating Expenses (OPEX)2including cost of equipment sold: NIS 869 million (US$223million), an increase of 1% · Operating Expenses (OPEX)2: NIS 630 million (US $162 million), a decrease of 7% · Adjusted EBITDA3: NIS 249 million (US$ 64 million), a decrease of 12% · Adjusted EBITDA Margin: 22% of total revenues compared with 25% · Profit for the Period: NIS 24 million (US$ 6 million), a decrease of 48% · Free Cash Flow(before interest)5: NIS 71 million (US$ 18 million), a decrease of 74% · Cellular ARPU: NIS 71 (US$ 18), a decrease of 12% 1 The quarterly financial results are unaudited.See also the Company’s 2014 audited annual report which will be attached to the Company's 2014 Annual Report (20-F) to be filed with the SEC. 2 Operating expenses include cost of service revenues, and selling, marketing and administrative expenses, and exclude depreciation and amortization and impairment charges. 3 For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 4 Total long term indebtedness including current maturities less cash and cash equivalents. 5 Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 2 Rosh Ha’ayin, Israel, March 11, 2015 – Partner Communications Company Ltd. (“Partner” or the “Company”) (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the year and quarter ended December 31, 2014. Commenting on the annual results, Mr. Haim Romano, CEO of Partner said: “2014 was characterized by further escalation in the level of competition in the telecommunications market in Israel resulting in erosion of revenues and profitability of the Company. At the same time, we remained loyal to implementing the Company’s strategy and continued to advance its core elements: investment in technology and innovation and a focus on customer experience. We also took further steps to strengthen the Company's financial robustness. We reduced the Company's net debt by an additional NIS 388 million and at the end of 2014 the net debt totaled NIS 2.6 billion, a decline of NIS 2.2 billion from June 2011. We continued to adapt the Company's expense structure and operational model to the changing business reality in the telecommunications market. During 2014, we reduced the Company's operating expenses by NIS 201 million. We are proud to be the first company to have launched a 4G network in Israel and with the broadest coverage. Once we receive the Ministry of Communications’ approval to establish the joint network and share frequencies with HOT Mobile, our customers will be able to enjoy the full potential of advanced services based on 4G technology. As part of the Company’s innovative approach, we continued to invest in developing products such as SmartDrive, 4GTV, MyDoctor, MyBox, MyFinder and other value-added products which were added to our product offering. We believe that this approach enables us to offer value beyond basic network services and maintain competitive differentiation. As part of the Company’s customer-focused approach, we established at the end of 2013 the Retail Division in order to expand our product offering to our customers and strengthen our relationship with them. Equipment sales grew in 2014 by 35% and profitability of this activity grew by more than five-fold. In addition, we are operating through our two brands – Orange and 012 – in order to match the range of products and services offered to the customer’s pattern of use and needs, while maintaining a high level of service. Our customers’ loyalty and faith in the Company is expressed, among others, by the stability in its Post-Paid subscriber base which declined (on a net basis) by only 1,000 subscribers during 2014. On February 17, 2015, the regulation of the wholesale market for broadband fixed-line infrastructure came into effect. We believe that the regulation of the wholesale market should enable Partner to take another step towards its transformation into a complete telecommunications group. 012 was the first to announce its preparedness to provide the public “Internet One” – ISP and broadband infrastructure services through a single provider. We are witnessing, on the one hand, great interest from customers and will work to provide them added-values in this field as we do in the cellular field; on the other hand, we are experiencing considerable difficulties in the actual implementation of the regulation in light of the current policies of the infrastructure owners. The regulation of the wholesale market may remove a material obstacle to our entering also the market for multi-channel television services. 3 At the end of 2014, Mr. Isaac Benbenisti joined Partner as the group's deputy CEO. Mr. Benbenisti’s addition to Partner's management team strengthens our abilities as a telecommunications group and in the fixed-line business in particular. During the past few months we have worked on developing a variety of comprehensive telecommunications and ICT solutions for business customers, leveraging existing abilities within the Company and I believe that these efforts will be manifested in our results in the future.” In conclusion, Mr. Romano noted: “I believe that the strategy which we have been successfully implementing for the past 3.5 years, is the correct one in order to build Partner as a complete telecommunications group with a comprehensive and high quality product and service offering, so it will continue to be a leading telecommunications group in Israel.” Mr. Ziv Leitman, Partner’s Chief Financial Officer, commented on the fourth quarter results: “The competition in the market continued to intensify during the fourth quarter of 2014 and was reflected in an additional significant decline in cellular service revenues. The churn rate for the cellular subscribers in the fourth quarter of 2014 totaled 11.5%, compared to 12.0% in the previous quarter. As previously estimated by the Company, cellular ARPU in the fourth quarter of 2014 totaled NIS 71, down NIS 5 compared to the third quarter of the year, primarily reflecting the continued price erosion in cellular services due to the intense market competition, as well as the seasonal decrease in roaming revenues. Revenues from equipment sales in the fourth quarter of 2014 totaled NIS 300 million, an increase of NIS 60 million compared to the previous quarter; while the gross profit from equipment sales totaled NIS 61 million compared to NIS 64 million in the third quarter of 2013, the decrease being primarily due to a decrease in profit margins from equipment sales as a result of a change in product mix. Going forward, profits from sales of equipment may continue to decrease. Operating expenses decreased by NIS 27 million, mainly as a result of seasonal decreases in direct revenue-related expenses, such as payments to communications operators, in addition to a decrease in selling and marketing expenses. 4 Adjusted EBITDA in the fourth quarter of 2014 decreased by 12% or NIS 33 million compared with the previous quarter, mainly as a result of the decrease in service revenues due to the continued price erosion, which is expected to continue in the coming quarters as well. This decrease was partially offset by the reduction in operating expenses. Finance costs, net, in this quarter decreased by NIS 14 million compared to the previous quarter, mainly due to lower CPI linkage expenses and lower losses from foreign exchange movements. Profit in the fourth quarter of 2014 totaled NIS 24 million compared with NIS40million in the previous quarter, reflecting the decline in Adjusted EBITDA, partially offset by the lower finance costs, net, and lower tax expenses. This quarter, the Company reported free cash flow (before interest payments) of NIS71million compared to NIS 112 million in the previous quarter. Free cash flow was adversely impacted by the continuation of the trend of increase in trade receivables due to the increase in equipment sales through monthly installment plans, which is expected to continue in the coming quarters as well. In November 2014, the Company entered into four loan agreements, two of which were immediate loans for 8 years with banking institutions totaling NIS 200 million bearing fixed interest (not indexed to Israeli inflation) at an average rate of 3%, and two deferred loans with a group of institutional investors totaling NIS 200 million bearing fixed interest (not indexed to Israeli inflation) at an average rate of 4.39%. The principal amounts of the deferred loans will be lent in December 2017. Net debt at the end of the fourth quarter of 2014 amounted to approximately NIS 2.6billion. In January 2015, the Company entered into two loan agreements for 6 years with banking institutions totaling NIS 200 million bearing fixed interest (not indexed to Israeli inflation) at an average rate of 3%. In addition, the Company executed an early repayment of a principal amount of NIS 177 million, as part of a bank loan that was to be repaid in December 2016.In connection with this early repayment, the Company paid a one-time fee of NIS 6 million. The trends of eroding profitability and an increasing level of working capital have continued during the first half of the first quarter of 2015. If these trends continue, they will have an adverse impact on the Company's profitability and cash flow in 2015.” 5 Key Financial Results6 NIS MILLION (except EPS) Revenues Cost of revenues Gross profit S,G&A Impairment of goodwill - 87 - - - Other income 64 79 50 Operating profit Finance costs, net Income tax expenses 63 79 Profit for the year Earnings per share (basic, NIS) NIS MILLION (except EPS) Q4’13 Q1’14 Q2’14 Q3’14 Q4’14 Revenues Cost of revenues Gross profit S,G&A Other income 16 14 13 13 10 Operating profit 99 73 Finance costs, net 38 24 49 50 36 Income tax expenses 19 23 23 20 13 Profit for the period 46 52 46 40 24 Earnings per share (basic, NIS) NIS MILLION (except EPS) Q4’14 Q4’13 Change % Revenues (2 )% Cost of revenues +3 % Gross profit )% Operating profit 73 )% Profit for the period 24 46 )% Earnings per share (basic, NIS) )% Free cash flow (before interest) 71 )% 6 See also definitions on page one. 7In Q4 2011, the Company recorded an impairment charge on its fixed line assets which reduced operating profit by NIS 322 million and profit by NIS 311 million in 2011. See press release of March 22, 2012 for details. 6 Key Operating Indicators Adjusted EBITDA (NIS million) Adjusted EBITDA (as a % of total revenues) 38
